, ii q,

                                                                                     .




1
              OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
.                                AUSTIN




    Honorable T. K. Wilkinson
    County Auditor
    El11 county
    Hillsboro, Texas
    Dear Sir:


              YOU  reqwet r0r                         rsoeived and oare-
    fully oonsidered by this de                     uote from your rs-
    quest as followst




                                         11 Texas Jurlsprudenoe,pages
    627 a




                             employees, unless liability
                         rested by statute, either In ex-
            press terms or by neoessary implloation. . . .*
              Opinion MO. O-2779 of this departmentheld that
    Liberty County, Texas, was not liable for a truck wrsok under
    the facts related. We enolose herewith a copy of said opln-
    ion for your information.
Bonorabls T. If,Wilkimmn, Pa&s Z


          UnUer tho faots stated abovs, ws are unabls t@
paroeive any theory upon whish the ssunty oaticlbe hold lia-
ble ror.damges fog the oollieion above desorfbsd. Ws
therefore answer your questloa In the nsgatlvo.
                                      Very tmllP YO~S
                                   ATTQRNlXi!
                                           UKltERALOF TIEAS



                                             Wm. J. hnnlng
                                                  Aseiataat

WJF:GO
muLosul?B